Citation Nr: 0930823	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a renal condition, 
to include hematuria.  

2.  Entitlement to Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to August 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for the 
above-referenced claim.  

In June 2007, the Veteran testified at a formal hearing over 
which a Decision Review Officer presided while at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently has a renal condition that was caused by or 
incurred in service.

2.  Reiter's syndrome is not manifested as a result of an 
injury or occurrence during the Veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a renal condition 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


2.  The criteria for service connection for Reiter's syndrome 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in October 2003, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided an appropriate VA medical examination.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
arthritis or certain renal conditions, may also be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  The Veteran's service records in this 
case do not show that he served on active duty during this 
time period and does not specifically reflect any service in 
the Republic of Vietnam during the Vietnam era.  Therefore, 
presumptive service connection on this basis in not 
applicable in this case.

The Board points out that the Department of Defense provided 
to VA an inventory regarding Agent Orange use outside of the 
Republic of Vietnam.  Based on the current Department of 
Defense findings, the use of herbicides has only been 
acknowledged for specific units that served in areas along 
the DMZ in Korea between April 1968 and July 1969.  Both the 
2nd and 7th Infantry Divisions, United States Army, had units 
in the affected area at the time Agent Orange was being used.  
The Veteran's service records do not reflect any active 
service between April 1968 and July 1969, service in the 
United States Army, or any specific service in Korea.  Thus, 
presumptive service for herbicide exposure due to service in 
Korea does not apply.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Facts and Merits of the Claims

The Veteran has essentially contended that he currently has a 
renal condition, to include hematuria, and Reiter's syndrome 
as the result of military service.  Specifically, he has 
claimed that in April 1956, during his period of active 
service, he was injured when a fellow serviceman jumped on 
him causing trauma to his abdomen.  According to the Veteran, 
the trauma has resulted in a renal condition and Reiter's 
Syndrome.  The Veteran also raised an alternative argument 
that he developed Reiter's syndrome due to his service in the 
South Pacific.  

The Veteran's service personnel records reflect his service 
in the U.S. Navy from November 1955 to August 1957.  While 
these records indicate that he served aboard a Navy ship, 
these records do not include the exact location of his 
foreign service, if any.  The service personnel records are 
negative for any awards or decorations indicating that the 
Veteran engaged in combat.

The RO obtained the Veteran's service medical records, which 
have been associated with the claims file.  An April 1956 
service treatment record shows that he was diagnosed with 
hematuria, renal, due to trauma; it was noted that he was 
"jumped on," resulting in an abdominal injury.  The record 
shows that physical examination was within normal limits, 
except for mild mid-abdominal tenderness.  His kidney was not 
found to be abnormal and all laboratory work was negative for 
any pathologies.  A July 1956 service treatment records 
reflect the Veteran's report of back pain; the associated X-
rays of the spine were negative.  The August 1957 separation 
report of medical examination shows clinical evaluation of 
the genitourinary system, the musculoskeletal system, and the 
extremities was essentially normal.   

The RO obtained the Veteran's private medical records dated 
from July 1974 to September 2003.  A July 1974 treatment 
record reflects his report of being diagnosed with Reiter's 
syndrome in 1967.  Subsequent records show that he was 
treated intermittently for abdominal pain and painful joints, 
to include the right shoulder, neck, knees, and cervical 
spine.  An August 1979 inpatient treatment record shows a 
diagnosis of Reiter's disease, currently in remission.  
Subsequent treatment records indicate that he was diagnosed 
with an abdominal aortic aneurysm in June 2000.  These 
records are negative for reports of hematuria or renal 
disease diagnosis.

In support of his claim, the Veteran submitted an October 
2004 letter from his private physician, M.G., M.D., with 
regards to the Veteran's hematuria, renal disease and 
Reiter's Syndrome.  Dr. M.G. stated that he reviewed 
information regarding the Veteran's theater of service and 
medical records related to his Reiter Syndrome and hematuria.  
The doctor indicated that while it was impossible to say with 
certainty, it seemed as likely as not that the Veteran's 
hematuria, renal disease, and Reiter syndrome resulted from 
the reported traumatic in-service incident.  

The Veteran underwent a VA examination in December 2004, at 
which time the claims file was reviewed.  During the 
examination, the Veteran reported having continuous pain in 
his joints due to Reiter's syndrome, to include pain in his 
weight bearing joints, ankles, and bilateral knees.  He was 
noted to have urethritis, uveitis, and conjunctivitis related 
to Reiter's syndrome.  Physical examination revealed 
hypoactive bowel sounds, with no organomegaly or masses.  
There was a noted palpable pulsation in the lower abdomen 
related to a previously diagnosed abdominal aortic aneurysm.  
The examination was negative for swelling of the joints.  
Mild pain with palpation was noted on the right ankle.  The 
pertinent diagnosis was Reiter's syndrome, abdominal aortic 
aneurysm, and history of hematuria following trauma in 
service.  Based on the examination results and review of the 
claims folder, the examiner opined that the Veteran's initial 
hematuria was as likely as not caused by the claimed in-
service trauma.  The examiner stated, however, that the 
medical evidence in the claims folder indicates that the 
condition resolved without reoccurrence.  It was the 
examiner's opinion that the Reiter's syndrome diagnosis was 
accurate.  However, he went on to state that he could not 
find any medical evidence, documentation or studies 
associating Reiter's syndrome with the type of trauma the 
Veteran experienced in service.  Therefore, the examiner 
opined that the Veteran's Reiter's syndrome was not caused by 
in-service trauma and the in-service episode of hematuria 
resolved without subsequent kidney damage.

Renal Condition

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for a renal condition, to include 
hematuria.  The competent medical evidence does not show that 
the Veteran has a current diagnosis of a renal condition or 
hematuria.  While the Board recognizes that the Veteran was 
treated for a single episode hematuria in April 1956 due to 
an in-service injury, there is no objective evidence that the 
Veteran has been treated or diagnosed with hematuria 
condition since that time.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.   Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In so determining, the Board acknowledges that the Veteran 
was treated for hematuria during his period of active 
service.  In this regard, the Veteran's August 1957 service 
treatment record, which was completed during the same month 
as separation, is highly probative as to the Veteran's 
condition at the time nearest his release from active duty, 
as it was generated with the specific purpose of ascertaining 
the Veteran's then-physical condition, as opposed to his 
current assertion which is proffered in an attempt to secure 
VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1993) (observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of reasons for the Board's decision).  The 
August 1957 service treatment record is entirely negative for 
any symptoms associated with a renal condition and weighs 
heavily against the claim.  The weight of the service medical 
records, including the August 1957 service treatment record, 
is greater than subsequent private medical treatment records 
based on a history provided by the Veteran.  With regards to 
the claim for a renal condition, the service medical records 
support a conclusion that his hematuria during service was 
acute and transitory, as the August 1957 service treatment 
record shows no renal conditions at the time of separation.

In reaching the foregoing conclusion, the Board has also 
considered the October 2004 medical opinion of Dr. M.G. that 
the Veteran's renal disease and hematuria resulted from in-
service trauma.  Although Dr. M.G.'s opinion is favorable to 
the Veteran, the Board must conclude that it is of limited 
probative value and does not provide basis to warrant service 
connection.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  Initially, the Board finds that although Dr. 
M.G.'s opinion refers to renal disease and hematuria, the 
physician did not indicate whether or not the opinion 
referred to the solitary episode of hematuria in-service or 
whether the Veteran is currently diagnosed with these 
conditions.  Again, the Board highlights that the medical 
evidence of record does not include a current diagnosis of 
renal disease or hematuria.  Additionally, while Dr. M.G. 
indicated in his letter that he reviewed the Veteran's 
information regarding his tour of duty and his medical 
records in relation to his hematuria, there is no indication 
as to exact information the physician actually reviewed.  
Moreover, Dr. M.G. did not expressly provide a detailed 
rationale as to the basis of his opinion that relates renal 
disease and hematuria to the Veteran's military service.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions). 

In contrast, the Board finds highly probative the December 
2004 VA examiner's opinion.  Based on clinical and diagnostic 
testing of the Veteran and review of the claims file, the 
examiner determined that the Veteran's in-service hematuria 
resolved immediately after the in-service trauma without 
subsequent kidney damage.  This opinion is considered highly 
probative as it is definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  

Reiter's Syndrome

Although the evidence with regards to this claim shows that 
the Veteran has a current diagnosis of Reiter's Syndrome, the 
Board finds that the preponderance of the probative medical 
evidence does support of finding that the diagnosed condition 
is related to the Veteran's military service.  The Board 
recognizes that the Veteran incurred an in-service injury and 
that he reported having back pain in-service.  However, the 
Veteran's in-service ailments were not considered disabling 
and appeared to have been acute and transitory in nature.  
Indeed, the August 1957 service treatment record, completed 
during the month of separation, shows that clinical 
evaluation of the musculoskeletal system was normal.  The 
Board also points out that the medical evidence does not show 
a diagnosis of Reiter's syndrome until November 1967, which 
is ten years after the Veteran's separation from active 
service.  Thus, there is no objective evidence of continuity 
of symptomatology to suggest that he has chronic arthritis 
condition related to his period of active service.  
Accordingly, his claim has not been established based on the 
legal presumption given for diseases that manifest within one 
year from the date of separation.  See 38 C.F.R. §§ 3.307, 
3.309.  Moreover, evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
active duty service can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

The Board acknowledges that the claims file includes an 
October 2004 opinion from Dr. M.G. that it is as likely as 
not that the Veteran's Reiter's syndrome resulted from an in-
service trauma.  While this opinion is favorable to the 
Veteran, the Board finds it to be of limited probative value.  
See Willis,  Vet. App. 66; Wilson, 2 Vet. App. 614.  Again, 
the Board notes that there is no clear indication as to the 
exact information Dr. M.G. reviewed prior to rendering his 
opinion.   Also, the physician failed to provide the basis of 
his opinion or give any indication as to how he reached his 
stated medical conclusion.  See Bloom, 12 Vet. App. at 187 
(the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion").  As Dr. M.G.'s opinion 
is unsupported by medical evidence or a medical rationale, 
the Board finds the opinion to be an inadequate for purposes 
of establishing service connection.  See Black, 5 Vet. App. 
at 180; see also, Knightly, 6 Vet. App. 200; Miller, 11 Vet. 
App. at 348 (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

The Board finds highly probative the December 2004 VA 
examiner's opinion that the Veteran's Reiter's syndrome was 
not caused by in-service trauma.  This opinion is considered 
highly probative as it is definitive, based upon a complete 
review of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  As noted above, the 
factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  Essentially, the 
preponderance of the evidence does warrant the grant of 
service connection in this instance.

With regards to the Veteran's claim that he acquired Reiter's 
syndrome due to service in the South Pacific, the Board finds 
that there is no evidence to support a grant of service 
connection based on herbicide exposure.  As noted above, the 
Veteran's service records do not specifically indicate that 
he served in an area or during a time period recognized by VA 
or the Department of Defense as involving herbicide exposure.  
The Veteran has not provided any medical evidence to 
substantiate his argument that his Reiter's syndrome is 
related to service in the South Pacific, nor has he provided 
specific details regarding how he believes his service in 
this area is related to his diagnosis.  Essentially, there is 
no evidence to support a grant of service connection based on 
this argument.    


Conclusion

Given the absence of probative medical evidence in support of 
the Veteran's claims, for the Board to conclude that the 
Veteran has a renal condition and Reiter's syndrome that were 
incurred as a result of his period of active service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Thus, the claims for service connection must 
be denied.  

The Board has considered the Veteran's statements in support 
of his claims.  While he is certainly competent to describe 
the extent of his current symptomatology and events that 
occurred during his military service, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his renal condition and Reiter's syndrome are related to 
military service.  While the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a renal condition, to include 
hematuria is denied.

Service connection for Reiter's syndrome is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


